FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

ARTHUR L. SMITH, JR.,                     No. 07-35857
             Petitioner-Appellant,
               v.                           D.C. No.
                                         CV-07-05039-RBL
HENRY RICHARDS,
                                            OPINION
            Respondent-Appellee.
                                     
       Appeal from the United States District Court
         for the Western District of Washington
       Ronald B. Leighton, District Judge, Presiding

                 Argued and Submitted
          March 13, 2009—Seattle, Washington

                   Filed June 23, 2009

    Before: William A. Fletcher, Ronald M. Gould and
           Richard C. Tallman, Circuit Judges.

                Opinion by Judge Tallman




                           7577
                        SMITH v. RICHARDS                     7579
                           COUNSEL

Allen M. Ressler, Ressler & Tesh, PLLC, Seattle, Washing-
ton, for the petitioner.

Gregory J. Rosen, Assistant Attorney General, Corrections
Division, Olympia, Washington, for the respondent.


                           OPINION

TALLMAN, Circuit Judge:

   We must decide whether a pending detainer in one state
renders invalid a sex offender’s civil commitment in another
state. Arthur Smith, a detainee at Washington’s Special Com-
mitment Center on McNeil Island, appeals the district court’s
denial of his petition for a writ of habeas corpus. We have
jurisdiction under 28 U.S.C. §§ 1291 and 2253, and we
affirm.

                                I

   In 1993, a King County Superior Court jury convicted
Arthur Smith of rape in the second degree. The details of that
crime are not at issue here, and are not fit to print in the public
records. The trial court imposed an exceptional sentence of
144 months of confinement and two additional years of com-
munity placement.

   Smith had been convicted of two prior rapes in Alaska in
1978 and 1979. The facts of those two crimes are also not at
issue. He was sentenced to 15 years’ imprisonment on each
count, to run concurrently. In 1982, he escaped from prison.
He was quickly re-apprehended and sentenced to an addi-
tional four years, to run consecutive to his sentences for rape.
Smith was released on discretionary parole on April 15, 1991.
7580                      SMITH v. RICHARDS
He reported as directed for about five months, then failed to
return. The Alaska authorities had no idea of Smith’s where-
abouts until he was arrested on August 7, 1992, for the Wash-
ington rape.

   Upon learning that Smith had been arrested and incarcer-
ated in Washington, Alaska authorities filed a detainer and
parole warrant for his failure to report. Alaska requested
advance notice of Smith’s eventual release from the Washing-
ton Department of Corrections so Alaska authorities could
take him into custody. The Alaska detainer and warrant were
still pending when Smith’s term of incarceration in Washing-
ton ended1 and create the unusual circumstances at issue here.

  On March 4, 2003, the day before Smith was scheduled to
be released from prison in Washington, the King County
Prosecuting Attorney filed a petition to have Smith civilly
committed pursuant to Washington Revised Code (RCW)
71.09. The matter proceeded to a jury trial, and the civil jury
found beyond a reasonable doubt that Smith was a sexually
violent predator for purposes of RCW 71.09.020(18). The
Superior Court entered an Order of Commitment. Smith
appealed, raising statutory and constitutional arguments. The
Washington Court of Appeals rejected his claims, and the
Washington State Supreme Court denied his petition for
review. In re Det. of Smith, 122 P.3d 736 (Wash. Ct. App.
2005), petition for review denied by 142 P.3d 609 (Wash.
2006).

  Smith then filed a petition for writ of habeas corpus under
28 U.S.C. § 2254. The district court concluded the state
  1
    On October 12, 2008, the Alaska parole board announced that the
parole violation warrant was quashed. However, this action did not render
Smith’s federal habeas petition moot because the warrant and detainer
were in place at the time Smith was civilly committed, giving rise to his
statutory and constitutional arguments. The government agrees with our
conclusion that the claims are not moot.
                       SMITH v. RICHARDS                   7581
court’s decision was not contrary to, or an unreasonable appli-
cation of, Supreme Court precedent and denied the petition.
We granted a certificate of appealability on the question
whether Smith’s civil commitment violated his right to due
process.

                               II

                               A

   This case is governed by the Antiterrorism and Effective
Death Penalty Act (AEDPA), 28 U.S.C. § 2254(d). See Lindh
v. Murphy, 521 U.S. 320, 327 (1997). Under AEDPA, a writ
of habeas corpus shall be denied unless the state court’s deci-
sion “was contrary to, or involved an unreasonable applica-
tion of, clearly established Federal law, as determined by the
Supreme Court of the United States” or “was based on an
unreasonable determination of the facts in light of the evi-
dence presented in the State court proceeding.” 28 U.S.C.
§ 2254(d). We review de novo a district court’s decision to
grant or deny a habeas petition. Campbell v. Rice, 408 F.3d
1166, 1169 (9th Cir. 2005) (en banc).

                               B

   Washington law provides that “[w]hen it appears that [ ] a
person who at any time previously has been convicted of a
sexually violent offense is about to be released from total con-
finement,” the prosecuting attorney may file a petition alleg-
ing the person is a “sexually violent predator.” RCW
71.09.030 (1995) (amended 2009). This petition initiates civil
commitment proceedings.

   Smith argued before the Washington courts that he was not
“about to be released from total confinement” because as soon
as his Washington sentence ended, he would be immediately
transferred to “confinement” in Alaska pursuant to that state’s
detainer. He claimed the Washington legislature intended to
7582                   SMITH v. RICHARDS
address individuals who were about to be released from con-
finement into the community, not from Washington confine-
ment into another state’s confinement. The Washington Court
of Appeals rejected Smith’s interpretation of the statute, hold-
ing that “total confinement” means confinement in Washing-
ton state institutions. In re Smith, 122 P.3d at 739-40.

   The Court of Appeals proceeded to address Smith’s claim
that this interpretation infringed his liberty interests. Smith
argued the court’s construction of “about to be released from
total confinement” would mean he could be civilly committed
even though he posed no threat to the community—he would
be safely locked behind Alaskan bars. The Court of Appeals
rejected this argument. Id. at 740-41. It correctly noted that a
state may only limit fundamental liberty interests by regula-
tions that are 1) justified by a compelling state interest and 2)
narrowly drawn. Id.; see Washington v. Glucksberg, 521 U.S.
702, 721 (1997). However, the court concluded that the stat-
ute, including the new construction of “about to be released
from total confinement,” was narrowly tailored to the compel-
ling interest of community safety. It reasoned:

    If the State does not initiate civil commitment pro-
    ceedings against sexually violent predators such as
    Smith, it creates the serious risk that such predators
    will not receive the necessary treatment and will
    return to Washington and commit further crimes
    against Washington residents. The requirement of
    narrow tailoring does not compel this court to accept
    Smith’s interpretation of “about to be released from
    total confinement.”

In re Smith, 122 P.3d at 741. We adopt the state court’s con-
struction of its statute, see Bradshaw v. Richey, 546 U.S. 74,
76 (2005), and consider whether the statute, so construed, vio-
lates Smith’s federal due process rights.

   [1] Freedom from physical restraint is at the core of the lib-
erty protected by the Due Process Clause, but states may
                      SMITH v. RICHARDS                  7583
nonetheless provide for civil detainment of those who are
mentally ill and pose a danger to public safety. Kansas v.
Hendricks, 521 U.S. 346, 356-58 (1997); Addington v. Texas,
441 U.S. 418, 426-27 (1979). Explicit findings of current dan-
gerousness and mental illness are necessary to meet the
requirement that the statute be narrowly tailored. Foucha v.
Louisiana, 504 U.S. 71, 77-78 (1992). These conditions must
be proven by clear and convincing evidence. Addington, 441
U.S. at 432-33.

   [2] Though these requirements are constitutional in nature,
the Supreme Court recognizes that the standards for mental
illness and dangerousness will be defined by state law. See
Hendricks, 521 U.S. at 357-58 (discussing standard for dan-
gerousness as set forth in Kansas’s Sexually Violent Predator
Act); Foucha, 504 U.S. at 75 (referring to mental illness and
dangerousness findings as “statutory preconditions” to civil
commitment); id. at 82 (discussing the evidentiary burden
imposed by the Louisiana statute). Washington’s standards for
mental illness and dangerousness have been deemed to satisfy
due process requirements. See Seling v. Young, 531 U.S. 250,
258-64 (2001). A federal habeas court therefore considers
only whether a state court’s decision unreasonably applied the
law or “was based on an unreasonable determination of the
facts.” 28 U.S.C. § 2254(d)(1)-(2); see also Lockyer v.
Andrade, 538 U.S. 63, 70-73 (2003).

   [3] The Washington Court of Appeals reasonably assessed
the law and facts according to the standards defined in RCW
71.09. The court explained that Smith remained dangerous
because he might go to Alaska and serve his time, but could
readily return to Washington and re-offend. This prediction is
entirely reasonable. Smith has already committed one crime
in Washington while on Alaska parole. Alaskan authorities
obtained the warrant because Smith had disappeared while on
parole, and Smith’s parole supervisor labeled him “likely to
flee.” His argument that the Alaska detainer renders him
harmless to the Washington community might be persuasive
7584                  SMITH v. RICHARDS
if he were facing a life sentence. However, assuming his
parole is revoked, Smith will serve only 215 days in prison in
Alaska before being released to community supervision. The
possibility that he will present a threat to the Washington
community even if released to Alaska authorities is quite sub-
stantial.

   [4] Smith also contends he would not pose a threat to the
Washington community because Washington could extradite
him and re-initiate civil commitment proceedings at the end
of his Alaska imprisonment. The argument fails. The Wash-
ington Court of Appeals concluded that, as a matter of Wash-
ington law, Washington authorities would lose jurisdiction to
civilly commit Smith if he were extradited to Alaska. In re
Smith, 122 P.3d at 740. Though Washington could enforce
Smith’s term of community placement after he served his
Alaska sentence, it could not re-initiate civil commitment pro-
ceedings. See RCW 71.09.025, 71.09.030. This holding sup-
ports the Washington court’s conclusion that Smith would
remain dangerous to the Washington community.

   The Supreme Court has not clearly spoken on the question
of how, if at all, one state’s detainer affects another state’s
application of its laws in this context. This silence alone is
sufficient to uphold the Washington Court of Appeals deci-
sion under AEDPA. See Carey v. Musladin, 549 U.S. 70, 77
(2006).

   [5] We therefore conclude that the Washington Court of
Appeals reasonably applied federal law in holding Washing-
ton’s civil commitment statute was narrowly tailored. The
court also reasonably assessed the facts in determining that
Smith would remain a threat to the community even if he
were temporarily incarcerated in Alaska. Any restraint on
Smith’s liberty derives solely and independently from these
valid legal and factual determinations. The pending Alaska
detainer does not render unconstitutional Smith’s permissible
civil commitment.
                      SMITH v. RICHARDS                  7585
                              C

  Smith next alleges the detainer will prevent him from ever
meeting Washington’s requirements for conditional release.
His argument relates to RCW 71.09.090, which provides for
conditional release to a less restrictive alternative, and RCW
71.09.092, which sets forth certain findings a court must make
before conditional release may be granted.

   We decline to reach this argument because it “is not only
unexhausted, it is actually raised for the first time on this
appeal.” Lopez v. Schriro, 491 F.3d 1029, 1039 (9th Cir.
2007). Smith’s due process arguments before the state courts
and district court rested solely on RCW 71.09.030. We
granted a limited certificate of appealability with respect to
the question “whether [Smith] was denied due process by the
state court’s application of RCW 71.09.030.” None of the
materials below mention RCW 71.09.090 or 71.09.092. Smith
cannot “sweep this claim” within his due process challenge to
RCW 71.09.030. Lopez, 491 F.3d at 1039. We therefore
decline to expand the certificate of appealability to address
this issue.

                             III

   The Washington Court of Appeals reasonably applied fed-
eral law in concluding that Smith’s civil commitment did not
violate due process.

  AFFIRMED.